DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed 7/22/2022 has been entered:  Claims 1-12 remain pending in the present application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Riedel (US 2017/0348140 A1), in view of Fenton (US 2006/0258997 A1).

Regarding claim 1, Riedel teaches a hernia belt ostomy support system (Fig. 1; Abstract) comprising:
a belt body including a front body portion and a back body portion, wherein the front body portion includes a front panel, a back panel (Paragraph 9 describes front and rear portions of a main pocket i.e. main body; also see annotated Fig. 1 below), and two side portions wherein the side portions extend from lateral edges of the front panel and back panels (Paragraphs 9 and 20 describe side straps), wherein the side portions include a fastening mechanism to connect ends of the back body portion (elements 18a and 18b; also described in Paragraph 20);

    PNG
    media_image1.png
    621
    1081
    media_image1.png
    Greyscale

	a stoma opening within the back panel, wherein the stoma opening is a void within a fabric of the back panel (element 30; Paragraphs 20 and 21 describe the opening; Paragraph 7 teaches cloth); and
	an interior compartment between the front and back panel (element 10; Paragraphs 9, 20, and 21), wherein a front bottom edge of the front panel is connected to a back bottom edge of the back panel to form a bottom edge of the interior compartment (Paragraph 25; Paragraphs 22 and 23 also indicate a bottom edge seal in the form of the grommet reinforcement or sealable bottom opening 50), wherein a front top edge of the front panel is connected to a back top edge of the back panel to form a top edge of the interior compartment (see annotated Fig. above; the upper front panel portion is connected to the back panel by seam in area above reference numeral 10, as well as by the side portions in the area around reference numeral 15)
	wherein the interior compartment is accessible by the stoma opening (Paragraph 21; the opening leads into the pocket).
	Riedel does not explicitly teach the front panel includes a first flap portion and a second flap portion, wherein the first flap portion overlaps with the second flap portion, wherein the interior compartment is accessible by folding back the first flap portion from the second flap portion.
	In addressing the same problem as Applicant, the problem being the covering and access of a stoma and ostomy container, Fenton teaches an ostomy device (Fig. 1) having overlapping flaps (Figs. 4 and 4, elements 84 and 82) used to conceal and allow access to an ostomy pouch (Paragraph 16) having a first flap portion (element 84) and a second flap portion (element 82), the second flap portion including a second flap portion top edge and a front bottom edge, each of the first and second flap portions spanning lateral edges of the front panel (Fig. 3 shows the panels spanning the face of the device), wherein the first flap portion continuously overlaps with the second flap portion (also seen in Fig. 3 on opposite sides of cross-section line 4-4) wherein an interior compartment is accessible by folding back the first flap portion from the second flap portion (Paragraph 16; the interior compartment is formed between flaps 82/84 and ostomy pouch 80), wherein the interior compartment is accessible by folding the first flap portion and the second flap portion away from each other (Paragraph 16).
	Thus, Riedel discloses the claimed invention except discloses the use of zippers instead of overlapping flaps. Fenton shows that overlapping flaps is an equivalent structure known in the art (Paragraph 16 of Fenton describes how the folded panels analogously cover the interior compartment and allow for manual separation to provide access therein). Therefore, because these two pouch access means were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the zipper configuration of Riedel with the overlapping flaps of Riedel. Further, doing so would similarly result in the front top edge of the front panel being connected to a back top edge of the back panel to form a top edge of the interior compartment as the zipper of
	 
They do not explicitly teach the second flap portion top edge is positioned within a top third of the front panel. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Riedel and Fenton to have the second flap portion top edge being positioned within a top third of the front panel since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Riedel and Fenton would not operate differently with the claimed proportions as the flaps of Fenton are intended for the same function of allowing access to an inner compartment and stoma pouch. Further, applicant places no criticality on the dimension as claimed (Paragraph 54 of Applicant’s specification merely indicates the second flap can extend up into a top third).

	Regarding claim 2, Riedel and Fenton substantially disclose the invention as claimed. They do not explicitly teach the bottom edge of the first flap portion being curved.
	However, doing so would be obvious as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1996). In the instant case, the specification merely recites the edge “can” be curved in certain examples (Paragraph 39).

	Regarding claim 5, Riedel and Fenton substantially disclose the invention as claimed. Riedel further teaches the interior compartment including an ostomy appliance (Fig. 1; elements 25 and 27; Paragraph 26).

	Regarding claims 6 and 7, Riedel and Fenton substantially disclose the invention as claimed. Riedel further teaches comprising a ring around the stoma opening (Fig. 1, element 40; Paragraph 22), the ring being disposed inside a ring channel along the perimeter of the stoma opening (the grommet inherently forming an underlying area which would form the ring channel).

	Regarding claim 8, Riedel and Fenton substantially disclose the invention as claimed. Riedel further teaches the back panel including a support stabilizer (Fig. 1, element 40; Paragraph 22 indicates how the gromet is sewn around the opening, which is in the back panel, to provide reinforcement).

	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Riedel and Fenton as applied to claim 1 above, and further in view of Gallant et al. (US 2017/0202700 A1), hereinafter Gallant.

	Regarding claim 3, the combination of Riedel and Fenton substantially discloses the invention as claimed. They do not explicitly teach the fastening mechanism including a hook and loop fastening system.
	In the same field of endeavor, Gallant teaches an ostomy support belt system (Figs. 2 and 2A; Abstract) having side panels (elements 20 and 22) wherein the wherein the fastening mechanism includes hook and loops (elements 38 and 40; Paragraph 45).
	Thus, Riedel and Fenton teaches the claimed invention except discloses the use of buckle fasteners (Paragraph 20 of Riedel) instead of a hook and loop fastening system. Gallant shows that buckles and hook and loop fasteners are equivalent structures known in the art (Figs. 2 and 2A; Paragraph 45).  Therefore, because these two fastening means were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the buckles of Riedel with the hook and loop fastener system of Gallant.

	Regarding claim 4, Riedel and Fenton substantially disclose the invention as claimed. They do not explicitly teach the side portions include a fastening flap including a hook and loop fastening system on an inner surface of the fastening flap to attach to a hook and loop fastening system on an outer surface of the side portions.
	In the same field of endeavor, Gallant teaches an ostomy support belt system (Figs. 2 and 2A; Abstract) having side panels (elements 20 and 22) wherein the wherein the fastening mechanism includes hook and loops on an inner surface of the fastening flap to attach to a hook and loop fastening system on the outer surface of the side portions (elements 38 and 40; Paragraph 45).
	Thus, Riedel and Fenton teaches the claimed invention except discloses the use of buckle fasteners (Paragraph 20 of Riedel) instead of a hook and loop fastening system. Gallant shows that buckles and hook and loop fasteners are equivalent structures known in the art (Figs. 2 and 2A; Paragraph 45).  Therefore, because these two fastening means were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the buckles of Riedel with the hook and loop fastener system of Gallant. Doing so would thus comprise a fastening flap including a hook and loop fastening system on an inner surface of the fastening flap to attach to a hook and loop fastening system on an outer surface of the side portions.
	
	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Riedel and Fenton as applied to claim 1 above, and further in view of Appeldoorn et al. (US 2015/0282541 A1).

	Regarding claim 9, the combination of Riedel and Fenton substantially discloses the invention as claimed. They do not explicitly teach the back panel includes support stitching in a criss-cross pattern around the stoma opening.
	In the same field of endeavor, Appeldoorn teaches an ostomy support device (Figs. 1 and 3; Abstract) having a back panel (element 106, this layer comprising an opening 103, analogous to the opening 30 in Fig. 1 of Riedel) comprising support stitching (Paragraph 16).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the back panel of Riedel and Fenton to comprise the support stitching of Appeldoorn. Doing so would be advantageous in providing a more secure  device (Paragraph 16 of Appeldoorn).
	Riedel, Fenton, and Appeldoorn still do not explicitly teach the sticking being in a concentric circles. However, Appeldoorn does teach providing stitching depending on the shape of the opening (Paragraph 16).
	Further, it would have been an obvious matter of design choice to make the stitching pattern of whatever form or shape was desired or expedient, such as to make the stitches criss-cross. Doing so would be obvious as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
	In the instant case, Applicant has placed no criticality on the claimed stitching pattern, and recites a number of different shapes and patters as being suitable (Paragraph 48 of Applicant’s specification).

	Regarding claim 10, the combination of Riedel and Fenton substantially discloses the invention as claimed. They do not explicitly teach the back panel includes support stitching in concentric circle surrounding the stoma opening.
	In the same field of endeavor, Appeldoorn teaches an ostomy support device (Figs. 1 and 3; Abstract) having a back panel (element 106, this layer comprising an opening 103, analogous to the opening 30 in Fig. 1 of Riedel) comprising support stitching in concentric circles around the stoma opening (Fig. 3, element 106; Paragraph 16).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the back panel of Riedel and Fenton to comprise the support stitching of Appeldoorn. Doing so would be advantageous in providing a more secure  device (Paragraph 16 of Appeldoorn).

	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Riedel and Fenton as applied to claim 1 above, and further in view of Ingimundarson et al. (US 2014/0081189 A1), hereinafter Ingimundarson.

	Regarding claim 11, the combination of Riedel and Fenton substantially discloses the invention as claimed. They do not explicitly teach comprising a securing band attached to an outer surface of at least one side portion of the belt body, wherein the securing band surrounds an outer surface of the belt body.
	In addressing the same problem as Applicant, the problem being the securing of devices to the waist/abdomen of a patient, Ingimundarson teaches a securing belt (Fig. 19; Abstract), further comprising securing bands attached to an outer surface of a belt body, wherein the securing band surrounds an outer surface of the belt body (Figs. 19 and 21; elements 118; Paragraph 60).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Riedel and Fenton to comprise the securing bands of Ingimundarson. Doing so would allow for separate tensioning and fitting of the belt.

	Regarding claim 12, the combination of Riedel, Fenton, and Ingimundarson substantially discloses the invention as claimed.
	Ingimundarson further teaches the securing band being adjustable (Paragraph 60 describes the handles 128 being securable to the first and second belt segments, and would be adjustable by virtue of where they are placed on the belt segments; Also see Figs. 16-18 and Paragraph 61).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, and 5-8  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the teaching reference of Belt is no longer relied upon in favor of Fenton as set forth above.
	However, to address Applicant’s arguments that Belt does not explicitly teach the first and second flap portions spanning lateral edges of the front panel, wherein the first flap portion overlaps with the second flap portion, Examiner believes Belt’s “discrete” portions would still be interpreted as spanning lateral edges (as they are on either side of the device as shown in Fig. 2). Said flap portions would also still be continuously overlapping at the lateral edge portions.
While Examiner appreciates the difference in flap portions as illustrated in Fig. 10 of the instant Application as compared to Belt (e.g. overlap portion having no interruptions between lateral edge to lateral edge), the claims do not appear to require this interpretation. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Galjour (US 5,947,942 A) teaches a colostomy belt having a pocket with a curved flap.
Millman (US 5,653,701 A) teaches an ostomy support belt having a pocket with front and back panels.
Richman et al. (US 2014/0039430 A1) teaches an ostomy covering having overlapping layers (Fig. 2).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781          

/PHILIP R WIEST/Primary Examiner, Art Unit 3781